Citation Nr: 0012283	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (1999), was made in a November 1984 
rating decision, which denied entitlement to an increased 
evaluation for the veteran's service-connected nervous 
disorder and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), including consideration of 38 C.F.R. § 3.22(a)(2) 
(1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from February 1942 to December 1945, and from May 
1946 to February 1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in July 1999 primarily for 
due process considerations, and that the action requested in 
the remand has been accomplished to the extent possible.  The 
case is now ready for appellate consideration.

The Board further notes that in view of its decision that 
appellant is entitled to DIC benefits, the representative's 
recently raised issue as to a purported previously submitted 
claim for secondary service connection for cardiac 
supraventricular arrhythmias as a result of Elavil and 
Triavil used for service-connected disability, has been 
rendered moot.


FINDINGS OF FACT

1.  The November 1984 rating decision plainly was erroneous 
by not granting a total disability rating for the veteran's 
service-connected nervous disorder on a schedular basis; at 
the time of the decision, multiple medical opinions in 
support of such a finding were of record and were neither 
addressed by the regional office (RO) nor contradicted by 
other competent medical opinion.

2.  At the time of the November 1984 rating decision, the 
veteran's service-connected nervous disorder was manifested 
by symptoms that rendered the veteran demonstrably unable to 
obtain or retain employment.

3.  Since the veteran's service-connected disability has now 
been rated totally disabling by a schedular rating for a 
period of ten or more years immediately preceding the 
veteran's death in March 1997, benefits authorized by 
38 U.S.C.A. § 1318 should be paid in the same manner as if 
the death of the veteran was service connected.  


CONCLUSIONS OF LAW

1.  The November 1984 rating decision contained CUE.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.105(a) (1999).

2.  At the time of the November 1984 rating decision, the 
schedular criteria for a 100 percent disability rating for 
the veteran's nervous disorder had been met.  38 U.S.C. § 355 
(1982); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code 9400 
(1984).

3.  As the veteran was rated totally disabled by a schedular 
rating for a period of ten or more years immediately 
preceding his death in March 1997, the appellant is entitled 
to benefits authorized by 38 U.S.C.A. § 1318 in the same 
manner as if the death of the veteran was service connected.  
38 C.F.R. § 1318 (West 1991); 38 C.F.R. § 3.22(a)(2) (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant essentially asserts that the veteran should 
have been given a total disability evaluation by a schedular 
or unemployability rating for more than ten years prior to 
his death, and that she is therefore entitled to DIC benefits 
under 38 C.F.R. § 3.22(a)(2).  She and her representative 
further contend that because the evidence in support of this 
assertion was in the possession of the RO at the time of a 
November 1984 rating decision which denied the veteran's 
request for an evaluation in excess of 50 percent for his 
nervous disorder and a total disability rating based on 
individual unemployability due to service-connected 
disability, that rating decision was erroneous, the Board 
should find that the veteran was entitled to a total 
disability rating at that time, and that the appellant should 
be awarded benefits pursuant to 38 U.S.C.A. § 1318 as if the 
veteran's death was service connected. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C. § 355; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

At the time of the November 1984 rating decision, the 
veteran's only service-connected disability was a nervous 
disorder which was evaluated as 50 percent disabling pursuant 
to 38 C.F.R. § 4.132, Diagnostic Code 9400.  This Diagnostic 
Code provided for a 50 percent evaluation if the ability to 
establish or maintain effective or favorable relationships 
with people was substantially impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
severe industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400.

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was seriously impaired, and where psychoneurotic 
symptoms were of such severity and persistence that there was 
pronounced impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was to be granted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran 
was demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") indicated that merely to aver 
that there is CUE in a case is not sufficient to raise the 
issue.  Stated another way, while the magic incantation 
"clear and unmistakable" need not be recited in haec verba, 
to recite it does not suffice, in and of itself, to raise the 
issue.  It must always be remembered that CUE is a very 
specific and rare kind of "error."  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, with which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.

Therefore, based on the above, in order to find that the 
November 1984 rating decision was clearly and unmistakably 
erroneous, it must be concluded that the evidence of record 
at the time that decision was rendered was such that the only 
possible conclusion based on the available evidence of record 
was that the veteran was entitled to a total disability 
evaluation by a schedular or unemployability rating.  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

38 C.F.R. § 3.22(a)(2), provides that benefits authorized by 
38 U.S.C.A. § 1318 shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death was service-connected when the veteran was in 
receipt of or was not in receipt of but would have been 
entitled to receive compensation at the time of death for a 
service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 years immediately preceding the death of 
the veteran.  

38 U.S.C.A. § 1318 provides that the Secretary shall pay DIC 
benefits to the surviving spouse and to the children of a 
deceased veteran who was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death 
in the same manner as if the veteran's death was service 
connected.

Evidence which was of record at the time of the November 1984 
rating decision included Department of Veterans Affairs (VA), 
service and private medical records.  Among these records 
were pertinent VA and private medical opinions regarding the 
relationship between the veteran's employability and his 
service-connected disability.  

In this regard, VA examination in July 1981 revealed a 
diagnosis of generalized anxiety disorder.  It is also noted 
that the VA physician concluded that the veteran was 
unemployable and that his symptoms probably would not change.  

In November 1982, a VA psychologist concluded that the 
veteran's service-connected psychiatric disability would 
prevent him from ever returning to gainful employment, and 
that same month, a private physician, Dr. W., opined that the 
veteran was disabled physically and mentally, and that he 
could not engage in gainful employment.  

Finally, a VA hospital summary from January 1984 reflects 
that the diagnoses included chronic generalized anxiety 
syndrome and organic personality secondary to 
atherosclerosis, and it was determined that although there 
was some improvement in the veteran's mental status during 
this brief hospitalization, the veteran was not considered 
capable of gainful employment.

In the November 1984 rating decision which denied a rating in 
excess of 50 percent for the veteran's nervous condition and 
a total disability rating based on individual unemployability 
due to service-connected disability, the RO did not address 
the above-noted medical opinions or provide a rationale for 
why these opinions lacked any probative value.

In a rating decision in August 1999, the RO concluded that 
there was no evidence of CUE in the November 1984 rating 
decision's denial of entitlement to an increased evaluation 
for the veteran's service-connected nervous disorder or its 
denial of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  As a result, the RO further determined that the 
veteran's disability at the time of death failed to meet the 
provisions of 38 C.F.R. § 3.22(a)(2) or otherwise entitle the 
appellant to DIC benefits.


II.  Analysis

As noted above, in order to find that the November 1984 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran was entitled to a total disability evaluation by 
a schedular or unemployability rating.  CUE requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, supra.  The Board finds that the November 1984 
rating decision was clearly and unmistakably erroneous in 
denying the veteran a total disability evaluation for his 
service-connected nervous disorder on a schedular basis.

The medical evidence of record at the time of the November 
1984 rating decision revealed VA and private medical opinions 
which opined that the veteran's nervous disorder rendered him 
unemployable or incapable of gainful employment.  In 
addition, there is no competent medical evidence of record to 
refute the conclusion that the veteran was demonstrably 
unable to obtain or retain employment because of his service-
connected disability.  While one of the medical opinions from 
November 1982 refers to both physical and mental disability 
as precluding employment, and additional nonservice-connected 
diagnoses could be found to support the VA hospital summary 
opinion as to unemployability in January 1984, the remaining 
opinions are clear in their conclusion that the veteran's 
service-connected nervous condition rendered him incapable of 
gainful employment, and are uncontradicted by opposing 
medical opinion.  

The Board notes that the finding that there was CUE in the 
1984 rating determination is not grounded on a theory that 
the RO had to explicitly cite contrary medical authority on 
the question of whether the service connected disability 
precluded employment.  Rather, the record in this case 
discloses that the RO denied an increased evaluation for the 
veteran's service-connected nervous disorder without 
addressing the above-noted medical opinions, without 
providing a rationale for why these opinions lacked probative 
value and without providing any rationale as to what facts or 
circumstances demonstrated why the veteran was employable.  
Moreover, in this particular case the Board can not identify 
in this record any evidence, medical or otherwise, that could 
plausibly have supported the determination.  Thus, the Board 
finds that the November 1984 rating decision contained CUE 
and that a total disability rating based on the veteran's 
service-connected disability was warranted at that time.  
38 C.F.R. § 3.105(a).  

Since the veteran's service-connected disability has now been 
rated totally disabling by a schedular rating for a period of 
ten or more years immediately preceding his death in March 
1997, the Board finds that benefits authorized by 38 U.S.C.A. 
§ 1318 should be paid in the same manner as if the death of 
the veteran was service connected.  












ORDER

The November 1984 rating decision contained clear and 
unmistakable error and the claim for a 100 percent schedular 
rating for a nervous disorder is granted.

Entitlement to DIC benefits under 38 C.F.R. § 3.22(a)(2) are 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

